Citation Nr: 1759277	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Appellant, J.L., and W.B.



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to September 1945; he died in January 2010.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held in September 2013; the transcript is of record.

The matter was remanded in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This matter was remanded to obtain a further opinion as to whether the Veteran's service-connected anxiety caused or contributed to his death.  Such was requested in light of the appellant's September 2013 submission of treatise documents pertaining to a relationship between anxiety and dementia.  One article entitled 'Defining anxiety in dementia' discusses the overlap of symptoms of anxiety and dementia.  Another article entitled 'Anxiety and Depression Increase Dementia Risk' discusses a study pertaining to a link between psychological distress and death from dementia.  It was requested that the examiner reconcile any opinion with the post-service treatment records, Certificate of Death, and the treatise materials submitted by the appellant.  

In June 2016, a VA examiner noted review of the record and opined that the Veteran's anxiety did not contribute toward his cause of death (dementia) stating that anxiety is not a substantial or contributing factor to the cause of death.  The examiner explained that anxiety is a psychiatric disorder that is completely independent from dementia, which is a cognitive disorder.  Dementia is characterized by the development of multiple cognitive deficits (including memory impairment) that are due to the direct physiological effects of a general medical condition.  The examiner stated that there is absolutely no evidence that the presence of anxiety results in the onset of dementia.  There is no evidence that symptoms of dementia are aggravated by chronic anxiety.

The examiner, however, in stating that there is absolutely no evidence that the presence of anxiety results in dementia, did not reconcile the opinion with the treatise materials submitted by the appellant which discussed a relationship between dementia and anxiety.  Thus, remand is necessary for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the June 2016 VA examiner (or another qualified examiner if the June 2016 VA examiner is unavailable) review the evidence of record, to include the treatise materials submitted by the appellant, and provide an opinion as to whether anxiety was a substantial or contributing factor in the Veteran's death.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the post-service treatment records, Certificate of Death, and the treatise materials submitted by the appellant.

2.  After completion of the above, the AOJ should review the expanded record and determine if the benefit sought on appeal is warranted.  The appellant and her representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

